Citation Nr: 1234321	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty from September 1959 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans' Affairs (VA), Regional Office (RO), in Houston, Texas.

In August 2012, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claim file.

The Board has reviewed the Veteran's Virtual VA file and finds that it does not contain any additional records relevant to the present claim  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, coronary artery disease at likely as not was incurred during active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for coronary artery disease have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria and Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for arteriosclerosis and cardiovascular diseases can also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An enlistment physical of September 1959 shows the Veteran's systems to be normal except for a scar on the left elbow.  The chest x-ray was negative.  

An electrocardiogram of June 1967 was noted to be normal except for sinus arrhythmia.  In a report of medical history dated the same month he denied any shortness of breath, pain or pressure on the chest, palpitation or pounding of the heart, and high or low blood pressure.  It was noted the mother had a history of heart problems.  

Service treatment records of January 1972 show the Veteran was seen for complaints of mid sternal pain lasting a day.  He reported the pain was worse when up and about, and was spasmodic.  When the pain erupts in the chest, both arms hurt and become heavy.  He noted he had the sensation to expel gas, but could not.  He denied any history of heart trouble.  He denied shortness of breath.  Physical examination showed the chest was clear, abdomen was soft, and the electrocardiogram and chest x-ray were within normal limits.  The impression was gastritis or esophagitis.  

A retirement physical of December 1979 notes all of the Veteran's systems to be normal.  The chest x-ray was normal and the electrocardiogram was within normal limits.  In the accompanying report of medical history, the Veteran denied any shortness of breath, pain or pressure on the chest, palpitation or pounding of the heart, and high or low blood pressure.  

Post service VA treatment records show that in May 1984 the Veteran was seen for a new onset of angina.  In September 1984 he was diagnosed with ischemia.  An electrocardiogram of October 1984 noted sinus bradycardia.  Later that same month, the Veteran underwent a cardiac catheterization and coronary artery bypass grafting.  The diagnosis at the time was atherosclerotic heart disease manifested by angina pectoris and subendocardial myocardial infarction.  

In March 2006 he was noted to have angina with lateral ischemia.  Additional records show a diagnosis of atherosclerotic heart disease.

In a February 2007 letter, Dr. S.Y.N. Boyd, the Chief of Cardiology services at the VA, she had reviewed copies of the medical records and in her opinion; the Veteran had coronary artery disease present while on active duty.  She sated that he retired in April 1980 and had his bypass surgery in October 1984.  She stated that coronary artery disease is a gradually progressive chronic illness which does not begin and end in a short period of four years.  She further noted that at the time of the bypass surgery, the Veteran had extensive coronary artery disease which could not have developed in a short four years but rather existed long before that.  She further noted that the chest pain described in January 1972 while in service is a classic description of angina pectoris and the fact that he did not undergo further evaluation for coronary artery disease at that time should not diminish the very compelling clinical history he presented with.  Nor should the fact that he did not receive a work-up imply that coronary artery disease was not present.  

The Veteran underwent a VA examination in June 2008.  At the time, it was noted he was initially diagnosed with coronary artery disease in October 1984.  Physical examination showed the heart size appeared to be regular with a PMI at the fifth intercostal space, left clavicular line.  The hearth rhythm, rate and sounds were also normal.  Blood pressure was 130/64.  There was no evidence of congestive heart failure.  He was diagnosed with coronary artery disease.  The examiner noted that he had reviewed the letter from Dr. S.Y.N. Boyd, the service treatment records and the post service treatment records.  After considering the above, the examiner opined that the current cardiac problems are less likely as not caused by or a result of military service.  He reasoned that if the current diagnosis was related to the 1972 incident in service, he probably would have had an abnormal electrocardiogram, and/or an abnormal cardiac silhouette on x-ray which was not the case.  He agreed with Dr. Boyd that possibly he should have had a more extensive cardiac workup and should have been studied further, but the workup was not done.  Additionally, the fact that his symptoms of chest pain resolved speaks to a noncardiac condition at that time and probably centered around esophageal reflux disease or other gastric etiology.  

An August 2012 letter from Dr. Boyd states that the Veteran had clear symptoms consistent with coronary artery disease prior to leaving active service.  He had chest pain in 1972 which did not prompt a workup for coronary artery disease at the time.  She further noted that it is clearly documented in literature that an electrocardiogram can be perfectly normal in the presence of coronary artery disease.  In addition, it is clear in the literature that chest x-ray is not a screening for coronary artery disease and neither is an electrocardiogram.  The definitive test would have been a cardiac stress test.  He stated that given the Veteran's very extensive disease that was diagnosed shortly after discharge from active duty, it would be incredulous to believe that he did not have the disease present at the time of discharge.  She noted that coronary artery disease was a gradually progressive disease which begins with mild to moderate obstructive disease progressing from more significant blockages.  The extensive coronary artery disease present at the time of the initial evaluation post service, makes clear that his disease head been present for some period of time.  

At the August 2012 hearing, the Veteran trestified he felt slow right after service and that he was not as spritely as he used to be in service.  

Considering the evidence above, specifically the two medical opinions from the Chief of Cardiology service and the clinical data of record, the Board finds that the evidence is at the very least in relative equipoise as to whether coronary artery disease started in service.  

Indeed, while there is a negative nexus opinion from the VA examiner in June 2008, the Board notes that the examiner was a family practitioner and does not appear to have had any specialty training in cardiology.  Moreover, his reasoning was phrased in terminology of "probably" which takes away from the weight to be afforded to the opinion.  In contrast, the two opinions relating the current coronary artery disease to service were rendered by the Chief of Cardiology services.  Moreover, the opinion was provided after a review of the treatment records.  Additionally, complete rationales were provided for the opinion rendered.  Finally, Dr. Boyd specifically addressed the reasoning provided by the VA examiner and discussed why she disagreed with the opinion.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has coronary artery disease as a result of his period of active service.


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


